Citation Nr: 0600101	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from December 1957 to 
July 1977.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision in which the 
RO denied the veteran's claim for TDIU.  The veteran filed a 
notice of disagreement (NOD) in July 2004, and the RO issued 
a statement of the case (SOC) in September 2004.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2004.

In August 2005, the appellant and his spouse testified during 
a videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record. 

During the hearing, the veteran submitted additional medical 
evidence with a waiver of initial RO consideration.  The 
additional evidence primarily consists of private 
audiological records.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 
38 C.F.R. § 20.800 (2005).  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities are 
bilateral hearing loss, rated as 70 percent disabling; and 
tinnitus, rated as 10 percent disabling.

3.  The overall evidence suggests that the veteran's service-
connected disabilities are of such nature and severity as to 
prevent him from obtaining and retaining substantially 
gainful employment 

CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a TDIU are met. 38 U.S.C.A. §§  1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.  

II. Analysis

Under the applicable criteria, a total disability rating for 
compensation based upon individual unemployability may be  
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a  
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability  
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).

The veteran's service-connected disabilities are bilateral 
hearing loss, rated as 70 percent disabling; and tinnitus, 
rated as 10 percent disabling.  Thus, the minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.  
The remaining question, then, is whether the veteran's 
service-connected disabilities render him unemployable.  

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App.  
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

As reported on his April 2004 application for TDIU, the 
veteran was most recently employed as a bailiff with the 
Berkeley County Courthouse.  However, he testified that he 
could not keep his position with the county courthouse 
because he could no longer hear and understand what people 
were saying.  In support, he has submitted a July 2004 letter 
from the Clerk of the Court indicating VA that she was not 
going to be able to keep the veteran as an employee because 
of his inability to hear; she emphasized that hearing was 
essential in order to perform the duties of bailiff.  

The veteran testified that he ceased working in January 2005.  
He and his wife also testified that the veteran's his hearing 
problems have significantly limited his activities and 
independence-to include driving alone.  An August 2003 VA 
audiological evaluation report confirms the severity of the 
veteran's hearing loss and tinnitus.  

Considering record in light of the above-noted criteria, the 
Board finds that the overall evidence tends to indicate that 
the veteran's service connected disabilities are such nature 
and severity as to prevent him from obtaining and retaining a 
substantially gainful employment.  As indicated above, the 
veteran clearly lost his most recent job due to his overall 
hearing impairment-which, as indicated above, consists of 
significant bilateral hearing loss and constant tinnitus.  
While the record does not include a medical or other 
probative opinion that definitively states that such 
disabilities render the veteran unemployable, when the 
medical evidence that is of record that documents the nature 
and severity of the veteran's service-connected disabilities 
is considered in light of the veteran and his wife's credible 
assertions, the Board finds that a reasonable doubt arises 
regarding the veteran's ability to secure and follow a 
substantially gainful occupation. 

After careful consideration of all procurable and assembled 
data, if a reasonable doubt arises regarding the veteran's 
unemployability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor on the question of the veteran's 
unemployability, the Board finds that the criteria for a TDIU 
are met.




ORDER

A TDIU is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


